Citation Nr: 1231326	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-00 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for a brain tumor.

3.  Entitlement to service connection for a bilateral eye condition as secondary to a brain tumor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to August 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2006 of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously remanded in November 2009.  The Veteran previously appeared for an August 2009 Travel Board hearing, conducted by a Veterans Law Judge who is no longer with the Board.  The Veteran indicated in April 2012 that he did not want another hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his August 2009 hearing, the Veteran mentioned several private treatment providers for hearing loss from the 1970s, including one in "Darling, Texas," and another named "Robert Whitley."  Efforts have not been made to obtain corresponding treatment records to date, and must be made prior to an adjudication of the claim for service connection for bilateral hearing loss.

Since recertification of this case to the Board, the Board has requested and received a Veterans Health Administration opinion and an addendum as to the claimed brain tumor, as well as a lay statement from the Veteran (received in July 2012).  While on several occasions the Veteran indicated that he was waiving RO review of this new evidence, in July 2012 he stated that he wanted his case sent back to the agency of original jurisdiction for review of the additional evidence.  To ensure the fullest consideration in conjunction with this appeal, the Board will remand this case back as to that issue and the inextricably intertwined eye condition issue.  See 38 C.F.R. § 20.1304(c) (2011).

Notably, the July 2012 lay statement references eye treatment from "John Hopkins Hospital," without specific dates.  Additional efforts will be needed to obtain those records as well, if available.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be contacted and requested to provide signed release forms for records of treatment for hearing loss in "Darling, Texas" and from ""Robert Whitley," as well as for eye problems from "John Hopkins Hospital."  If signed release forms are received, efforts must be made to obtain corresponding treatment records from the noted providers.  If such records are unavailable, this fact must be documented in the claims file.

2.  Then, after undertaking any additional indicated development, the Veteran's claims must be readjudicated, with consideration of all evidence received into the claims file since the issuance of the February 2011 Supplemental Statement of the Case.  If any claim remains denied, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



